Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 2/18/2022.

The application has been amended as follows: 

Claim 12 (Currently Amended) A method for an autonomous vehicle, the method comprising: 
the autonomous vehicle using a sensor system of the autonomous vehicle to obtain sensor signals; 
based on the sensor signals, a processor of the autonomous vehicle: 
identifying  at least one traffic light and a respective switching state of each of the identified at least one traffic light; 
ascertaining at least one road marking; and 
detecting a respective trajectory of at least one vehicle traveling spatially ahead of the autonomous vehicle, wherein, based on the detected trajectory of the at least one vehicle traveling spatially ahead, the respective switching state of the each of the identified at least one traffic light, and 
the processor of the autonomous vehicle performing an autonomous control of the autonomous vehicle according to a determination of which light signals of the at least one traffic light apply to the autonomous vehicle based on the identified allocation of the at least one traffic lane to the identified at least one traffic light.

Claim 20 (Currently Amended) An autonomous or partially autonomous vehicle, comprising: at least one sensor; and 
a control unit, wherein the control unit is configured to: 
 use the at least one sensor to obtain sensor signals; 
based on the sensor signals: identify at least one traffic light and a respective switching state of each of the identified at least one trafffic light;  
ascertain at least one road marking; and 
detect a respective trajectory of at least one vehicle traveling spatially ahead of the autonomous vehicle, wherein, based on the detected trajectory of the at least one vehicle traveling spatially ahead, the respective switching state of the each of the identified at least one traffic light, and the at least one ascertained road marking, at least one traffic lane is identified as being allocated to the identified at least one traffic light; and 
perform an autonomous control of the autonomous vehicle according to a determination of which light signals of the at least one traffic light apply to the autonomous vehicle based on the identified allocation of the at least one traffic lane to the identified at least one traffic light.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The revised drawings filed 2/15/2022 are accepted.
Allowable Subject Matter
Claims 12-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims12 and 20 all of the prior art of record fails to teach or suggest the limitation of claim 12, a method for an autonomous vehicle, the method comprising: the autonomous vehicle using a sensor system of the autonomous vehicle to obtain sensor signals; based on the sensor signals, a processor of the autonomous vehicle: identifying at least one traffic light and a respective switching state of each of the identified at least one traffic light; ascertaining at least one road marking; and detecting a respective trajectory of at least one vehicle traveling spatially ahead of the autonomous vehicle, wherein, based on the detected trajectory of the at least one vehicle traveling spatially ahead, the respective switching state of the each of the identified at least one traffic light, and the at least one ascertained road marking, at least one traffic lane is identified as being allocated to the identified at least one traffic light; and the processor of the autonomous vehicle performing an autonomous control of the autonomous vehicle according to a determination of which light signals of the at least one traffic light apply to the autonomous vehicle based on the identified allocation of the at least one traffic lane to the identified at least one traffic light. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Automated Intersection Mapping from Crowd Trajectory Data discloses driver assistance systems and automated driving are known to strongly benefit from digital maps. Keeping map attributes up to date is a challenge, particularly for the current manual measuring approach. In this paper, we present methods to extract information about intersections and traffic lights through a crowdsourcing approach. We use position and dynamic data from a fleet of test vehicles with close-to-market sensors. A statistical hypothesis test is proposed to identify groups of driving directions at an entry of an intersection, which have synchronous traffic light signaling. This information is used to improve the detection of the relevant traffic light signal in case there is a different signaling for the driving directions. Based on a test data set, we classified whether the signaling is synchronous or not with an accuracy of 93.8%. To assess the usefulness of our mapping scheme, we have investigated its contribution to a camera-based traffic light recognition system. An evaluation of the use of additional map information for the traffic light detection was performed on a set of 344 logged intersection crossings from this vehicle. We showed that there is an improvement in the accuracy up to 5.2%, dependent on the test conditions.
All dependent claims are allowable for at least the reasons of claim 12, and/or 20.

Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665